                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

         7M Securities, LLC,          )              JUDGMENT IN CASE
                                      )
             Plaintiff(s),            )               3:18-cv-00159-GCM
                                      )
                  vs.                 )
                                      )
        Digi International Inc.,      )
            Defendant(s).             )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s May 9, 2019 Order.

                                               May 10, 2019
